Citation Nr: 1509482	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether the appellant may be substituted as the claimant for his mother, the Veteran's spouse.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to May 1949 and from July 1950 to August 1951.  He died in January 2009; his then surviving spouse filed a claim for entitlement to service connection for the cause of the Veteran's death. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

After the claim was perfected, the Board was informed that the appellant had passed away and that her son sought substitution in his mother's claim.  In November 2014, the RO found that the substitution of the appellant's son was proper.  As will be discussed below, there is a limit as to what benefits may be awarded to this individual as a substituted claimant for his mother.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claimant seeks service connection for the cause of the Veteran's death.  As indicated above, the claim was originally filed by his mother, the deceased Veteran's spouse, who has since also passed away.  The RO has accepted the current appellant's request to substitute for his mother.  He is the son of the Veteran and the recently deceased surviving spouse.  The extent of limitations on that substitution are not clearly set out.

Substitution for benefits due generally are to a surviving spouse, children, and dependent parents.  See 38 U.S.C.A. §§ 5121, 5121A (West 2014).  A "child" of the Veteran for these benefits is defined as a person who is unmarried, under the age of 18, or became permanently incapable of self-support before the age of 118, or under the age of 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  Thus, the statutory definition of "child" excludes anyone over the age of 23 unless they were "permanently incapable of self-support" before attaining the age of 18.

There are also provisions where accrued benefits may be paid to the extent that they reimburse the person who bore the expense of the last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1600.  

The evidence does include what appears to be information concerning funeral expenses for the mother, but this matter was not adjudicated by the RO nor were these parameters set out.  Were service connected to be established for the cause of the Veteran's death, some of these expenses might be subject to payment.  There are also documents making the appellant the executor of his mother's estate.

The Veteran died in January 2009.  The death certificate lists under Part I the immediate cause (final disease or condition resulting in death) as cardiopulmonary arrest due to or as a consequence of myocardial infarction due to or as a consequence of atherosclerotic heart disease.

In a July 2011 statement, the claimant's mother advanced different theories of entitlement; namely that VA prescribed medication which caused renal insufficiency and ultimately renal failure which was never treated or corrected by VA; that the Veteran's cardiac condition was reported but never treated at VA; and that the Veteran's service-connected conditions caused excruciating pain which caused several heart attacks.     

Of record is a September 2009 letter from Dr. McKenna who notes in pertinent part, "It is my feeling that [the Veteran's] death was complicated by his severe disc disease since he was barely ambulatory.  Due to this immobility, he was hampered from any chance of recovery.  There is a possibility that his ultimate death was from an embolism secondary to his immobility."

In December 2014, VA obtained a medical opinion as to whether or not the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  The opinion also included a question of whether it was at least as likely as not that the Veteran's service-connected back disability with radiculopathy either caused the Veteran's death or accelerated the Veteran's death as a contributory cause.

The physician who rendered the December 2014 medical opinion stated, "It should be noted that the veteran was discharged from the hospital on January 10, 2009 but died on January [redacted], 2009.  The death certificate states that veteran died at the Bayshore community Hospital.  What the precise details of the veteran's death were after discharge from Raritan Bay Hospital are unknowable because there is no evidence in the C file for this period of time."

As such, the record is incomplete, and further development of the facts under the duty to assist is needed before a decision may be made in this case as the claims file does not contain the terminal treatment records.  Thus, it is the Board's opinion that all pertinent records should be obtained from that facility in regard to the period prior to the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the claimant to submit any records from Bayshore Community Hospital pertinent to the Veteran's state of health before his death, or alternatively a medical release form authorizing VA to obtain such records on her behalf. 

2.  If and only if additional evidence is received, the Veteran's claims file should be reviewed by the physician who rendered the December 2014 medical opinion to determine if the additional evidence from Bayshore Community Hospital changes his opinion in any way.

3.  The case should be reviewed on the basis of the additional evidence and the discussion concerning substitution set forth above.  If the benefit sought is not granted in full, the claimant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




